Citation Nr: 0629330	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  94-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002) 
and 38 C.F.R. § 3.22 (2005).

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to May 
1945.  He died in August 1992.  The appellant is his 
surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2005, it was remanded to the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) via the Appeals Management Center in 
Washington, D.C., for further development and readjudication 
of the issues noted above.  In February 2006, a supplemental 
statement of the case was issued and the case was returned to 
the Board for further appellate review.  

It is noted that the appellant was previously represented in 
this appeal by Disabled American Veterans, but that 
representation was revoked in June 2003.  The appellant was 
subsequently represented by the American Legion, but in 
September 2005 that representation was also revoked.  There 
is no indication that the appellant has appointed another 
representative to assist in her claims.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claims and the evidence necessary to substantiate her claims.

2.  Cardio-respiratory arrest, acute myocardial infarction, 
coronary artery disease, and diabetes mellitus, the immediate 
and contributory causes of the veteran's death, were not 
present in service or for many years after service, and have 
not been shown to be related to service or any disability of 
service origin, including residuals of gunshot wound in the 
abdomen; injury to muscle group XX, lumbar region; injury to 
muscle group XVII, buttocks; psychoneurosis, hysteria; nerve 
injury with partial paralysis, injury to muscle group XI, 
left lower leg; and residual gunshot wound scars of the left 
ankle and right thigh.  

3.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1945 
for a period of not less than five years immediately 
preceding death.

4.  The veteran's service-connected residuals of gunshot 
wound in the abdomen; injury to muscle group XX, lumbar 
region; injury to muscle group XVII, buttocks; 
psychoneurosis, hysteria; nerve injury with partial 
paralysis; injury to muscle group XI, left lower leg; and 
residual gunshot wound scars of the left ankle and right 
thigh, were not of the degree of severity that they were 
totally disabling on a continuous basis during the 10 years 
immediately preceding his death, and service connection was 
not in effect for any other disability during his lifetime.

5.  VA medical and surgical treatment of the veteran did not 
result in his death.


CONCLUSIONS OF LAW

1.  Cardio-respiratory arrest, acute myocardial infarction, 
coronary artery disease, and diabetes mellitus, the immediate 
and contributory causes of the veteran's death, were not 
incurred in or aggravated by service, and the criteria for 
service connection for the cause of the veteran's death have 
not been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

2. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 
(2005).

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for the death of the veteran is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran essentially died from 
residuals of coronary artery disease.  The appellant contends 
that the veteran's service-connected disabilities were 
directly responsible for the veteran's development of his 
fatal coronary artery disease.  She has also argued that the 
"man to man transfusions" used in the treatment of the 
veteran for his combat wounds in service led him to be 
infected with hepatitis which caused cirrhosis of the liver, 
leading to hypertension, and in turn leading to the veteran's 
fatal coronary artery disease.  In the alternative, the 
appellant argues that VA failed to adjudicate the veteran's 
1980 claim for the return of a 100 percent disability rating 
retroactive to 1978, almost 14 years prior to his death, and 
that should serve to provide the appellant with DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  Finally, she has 
argued that an unnecessary and dangerous medically induced 
stress test of the veteran at a VA hospital contributed 
substantially to the veteran's death shortly thereafter.  

In the interest of clarity, the Board will initially discuss 
whether the appellant's claims have been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to the claims will be set 
out.  Finally, the Board will present an analysis of the 
claims and render a decision as to each issue. 




Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in January 2003, August 2005, and 
October 2005, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claim, including which portion of the information and 
evidence was to be provided by the appellant and which 
portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the appellant with a copy of the 
October 1992 rating decision, December 1992 statement of the 
case, January 1994 supplemental statement of the case, 
November 1998 supplemental statement of the case, July 2003 
supplemental statement of the case, June 2004 supplemental 
statement of the case, June 2005 Board remand, and February 
2006 supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The July 2003 and June 2004 
supplemental statements of the case provided the appellant 
with notice of all the laws and regulations pertinent to her 
claim and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The notices provided to the appellant in 2003 and 
2005 were not given prior to the first AOJ adjudication of 
the claim in October 1992 because the VCAA was not enacted 
until November 2000.  Notwithstanding, since that time, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

The Board also notes that the August 2005 VCAA notice 
contained a specific request for the appellant to provide any 
evidence in the appellant's possession that pertained to the 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  Such notice to the 
appellant can be considered satisfactory since it properly 
conveyed to the appellant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case and supplemental statements of the 
case, asked the appellant for all the information and 
evidence necessary to substantiate her claim - that is, 
evidence of the type that should be considered by VA in 
assessing the claim.  A generalized request in the initial 
VCAA notice for any other evidence pertaining to the claim 
would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the appellant, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
obtained a pertinent VA medical opinion in June 1998.  The 
opinion statement appears complete on its face.  A probative 
opinion was offered, and the rationale for the opinion was 
provided.  There is no indication that additional medical 
review is necessary for the fair adjudication of the 
appellant's claims.  38 U.S.C.A. § 5103A.  

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection and DIC 
benefits, but she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
awards as currently on appeal.  As this decision results in 
the denial of the appellant's claims, however, the question 
of whether the appellant has been properly notified as to the 
provisions regarding the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Service connection - Cause of Death

Laws and Regulations

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Cause of Death Analysis

It is the appellant's contention that the veteran's death was 
related to his service-connected disabilities that she claims 
were a factor in the veteran's development of his fatal 
coronary artery disease.  The appellant and her daughter have 
specifically argued that the veteran's psychiatric disorder 
was particularly harmful to his heart disorder.  They have 
also advanced the theory that the "man to man transfusions" 
used in the treatment of the veteran for his combat wounds in 
service led him to be infected with hepatitis which caused a 
cirrhosis of the liver, leading to hypertension, and in turn 
leading to the veteran's fatal coronary artery disease.  

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must at least be in equipoise 
regarding the conclusion that the veteran had a disability 
which originated in service that caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  

The veteran had active honorable service from February 1942 
to May 1945.  The veteran's service medical records disclose 
no evidence of complaints, treatment, or diagnosis for 
cardio-respiratory arrest, acute myocardial infarction, 
coronary artery disease or diabetes mellitus, nor is it 
contended otherwise.  

Service connection was granted in an October 1946 rating 
decision, for residuals of gunshot wound in the abdomen; 
injury to muscle group XX, lumbar region; injury to muscle 
group XVII, buttocks; psychoneurosis, hysteria; nerve injury 
with partial paralysis; injury to muscle group XI, left lower 
leg; and residual gunshot wound scars of the left ankle and 
right thigh.  These disabilities were evaluated as 100 
percent disabling in combination from May 1945 through May 
1946, and 90 percent disabling in combination thereafter.  

Medical records available for the veteran's first post-
service year include November 1945, May 1946, and June 1947 
VA examination reports that disclose normal cardiovascular 
and respiratory systems, and a negative urine examination for 
sugar.  The earliest post-service diagnosis of coronary 
artery disease is shown in the report of a September 1983 VA 
hospitalization record.  

In a December 1985, rating decision, the combined disability 
evaluation for the veteran's service-connected disabilities 
was increased to 100 percent, effective from October 24, 
1984, based on increased severity of the psychoneurosis.  

The veteran died in August 1992 at the age of 72.  His 
Certificate of Death listed cardio-respiratory arrest due to 
or as a consequence of acute myocardial infarction due to or 
as a consequence of coronary artery disease, and diabetes 
mellitus, as the immediate and contributory causes of the 
veteran's death, with "years" being listed as the interval 
between onset of coronary artery disease and death.  

With respect to the appellant's and her daughter's theories 
of the alleged relationship between the veteran's service-
connected psychiatric disorder, or the treatment of the 
veteran for his combat wounds in service, and his ultimate 
demise in August 1992, their statements must first be 
analyzed for their probative value.  In short, neither the 
appellant nor her daughter have been shown to be medically 
qualified to render opinions involving diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's contention that the veteran's 
ultimate demise in August 1992 was related to his service-
connected psychiatric disorder, or the treatment of the 
veteran for his combat wounds during service, or for that 
matter to any incident, injury, or disease that could be 
associated with the veteran's period of service that ended in 
1945.  

On the other hand, the claims file contains a VA medical 
opinion dated in June 1998, from Dr. G.M., M.D., a Chief of 
the Cardiology Section at the Northport VA Medical Center 
(VAMC).  In the opinion, Dr. G.M. indicated that he had 
reviewed the veteran's claims folder to determine whether 
there was a possible relationship between the cause of the 
veteran's death and his service-connected disabilities.  It 
was noted that the veteran had long-standing known coronary 
artery disease, and had undergone coronary artery bypass 
surgery in the early 1980's.  It was further noted that the 
veteran had been admitted to South Naussau Communities 
Hospital in July 1992 with acute myocardial infarction, and 
died five days after his admission.  

Dr. G.M. noted that the veteran had multiple risk factors for 
coronary artery disease that included hypertension, diabetes, 
and hyperlipidemia.  There was no evidence that the veteran's 
atherosclerosis was premature.  Dr. G.M. stated that although 
there was evidence from some years back that the veteran had 
chronic liver disease with some evidence of portal 
hypertension, there was no evidence that this contributed to 
his demise.  Dr. G.M. stated that it was remarkable that the 
veteran's liver function appeared very close to normal.  Dr. 
G.M. explained further that he was not aware of any evidence 
that liver disease, however severe, predisposes to premature 
atherosclerotic disease.

Further, the Board cannot help but recognize that Dr. G.M. 
acknowledged the appellant's theory regarding the potential 
relationship between the veteran's demise and possible liver 
disease.  Without even addressing whether liver disease could 
have any relationship to the veteran's service, Dr. G.M. 
discounted its relationship to the veteran's demise.  Dr. 
G.M. also considered whether any other service-connected 
disability, including the veteran's psychiatric disorder, 
could be related to the veteran's demise, and discounted that 
possibility as well.  The Board notes that Dr. G.M.'s opinion 
was based upon a review of the veteran's claims file, and 
included considerable reasons and bases for the opinion with 
reference to evidence in the claims file.  

The Board must find that cardio-respiratory arrest due to or 
as a consequence of acute myocardial infarction due to or as 
a consequence of coronary artery disease, and diabetes 
mellitus, the immediate and contributory causes of the 
veteran's death, were not present in service or for many 
years after service, and were not related to service or any 
disability of service origin, including the veteran's 
service-connected psychoneurosis, hysteria.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin, including 
psychoneurosis, hysteria, did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



DIC under the Provisions of 38 U.S.C.A. § 1318 Analysis

Under 38 U.S.C.A. § 1318, DIC benefits may be awarded to a 
surviving spouse or child of a deceased veteran in the same 
manner as if the veteran's death were service-connected.  DIC 
benefits under this section are available where the deceased 
veteran was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1). 

Effective January 21, 2000, the VA regulation implementing 
the above statutory provision, 38 C.F.R. § 3.22, provides 
that even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if at the time of death, he was receiving, 
or was entitled to receive, compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death or totally disabling continuously 
since release from active duty and for at least 5 years 
immediately preceding death.  See 38 C.F.R. § 3.22 (a).  
Pursuant to 38 C.F.R. § 3.22(b)(3), the term "entitled to 
receive" means that at the time of death, the veteran had 
previously applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(c) provides that for 
purposes of this section, "rated by VA as totally disabling" 
includes total disability ratings based on unemployability 
(TDIU).

The version of 38 C.F.R. § 3.22 in effect prior to January 
21, 2000, provided for DIC under 38 U.S.C.A. § 1318 if the 
veteran was in receipt of or "for any reason" was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
See 38 C.F.R. § 3.22(a)(2).

In view of the "for any reason" language of the earlier 
version of 38 C.F.R. § 3.22, the Court in a series of 
decisions interpreted this regulation as providing for an 
award of DIC if it is established that the veteran 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability (to include as due to a TDIU) for a 
period of 10 years immediately preceding death, based upon 
consideration of the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable."  Green v. 
Brown, 10 Vet. App. 111 (1997).  See also Carpenter v. West, 
11 Vet. App. 140 (1998), Wingo v. West, 11 Vet. App. 307 
(1998), and Cole v. West, 13 Vet. App. 268 (1999).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1635 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a legal 
challenge to the revised version of 38 C.F.R. § 3.22, and 
determined that there was a conflict between VA's 
interpretation of that regulation, and 38 C.F.R. § 20.1106 
(which enabled an identical statute, 38 U.S.C.A. 
§ 1311(a)(2)), in that these regulations had been interpreted 
differently regarding whether claims based upon "hypothetical 
entitlement" were permitted.  The Federal Circuit then 
remanded the case for VA to provide further rationale for its 
interpretation of 38 U.S.C.A. § 1318, and stayed adjudication 
of all proceedings involving claims for DIC under this 
statutory provision where the outcome was dependent on the 
revised 38 C.F.R. § 3.22, pending expedited rulemaking.  On 
April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations for benefits 
under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-17 
(April 5, 2002).  This amendment to 38 C.F.R. § 20.1106 was 
consistent with the revisions to 38 C.F.R. § 3.22 to preclude 
entitlement to DIC benefits on an identical basis.

In a supplemental precedent decision since issued, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), the Federal Circuit held that VA could properly construe 
the "entitled to receive" language of 38 U.S.C.A. § 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of these statutes to bar filing of new 
claims, in other words, claims where no claim had been filed 
during the veteran's life or the claim had been denied and 
was not subject to reopening, i.e., "hypothetical 
entitlement" claims.  The Federal Circuit also held that VA 
had provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379-
80.  The Federal Circuit then confirmed the removal of the 
previous stay on most claims before VA involving entitlement 
to DIC benefits under section 1318, with the exception of the 
issue of whether of new and material evidence may provide a 
basis for a total disability rating, based upon the reopening 
of a prior final VA rating decision (similar to the provision 
at 38 C.F.R. § 3.22(b)(3) for establishing a total disability 
rating based upon CUE in a previous decision).

And as for this particular case at hand, based upon a 
comprehensive review of the evidence of record, the Board 
finds that DIC benefits under the provisions of 38 U.S.C.A. § 
1318 are not warranted.

The record reflects that the veteran's service-connected 
disabilities were residuals of gunshot wound in the abdomen; 
injury to muscle group XX, lumbar region; injury to muscle 
group XVII, buttocks; psychoneurosis, hysteria; nerve injury 
with partial paralysis; injury to muscle group XI, left lower 
leg; and residual gunshot wound scars of the left ankle and 
right thigh.  Service connection was not in effect for any 
other disability during his lifetime.  Based upon these 
disabilities, in December 1985, the Board awarded the veteran 
a 100 percent combined disability evaluation.  In a December 
1985 rating decision, the award of the 100 percent combined 
disability evaluation was assigned an effective date of 
October 24, 1984.  The veteran died in August 1992. Thus, the 
veteran's service-connected disabilities were not of the 
degree of severity that they were totally disabling on a 
continuous basis during the 10 years immediately preceding 
his death nor was he rated totally disabled continuously 
after his last discharge from service in 1945 for a period of 
not less than five years immediately preceding death.

The veteran did not file any subsequent claims for an 
increase or for an earlier effective date for the award of 
the 100 percent combined rating (or the increased rating for 
psychoneurosis, hysteria) since the Board's 1985 decision.  
Thus, the requirement for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 that at least one service-connected 
disability must have been continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death clearly has not been met in this instance.

Furthermore, there is no indication this case involves any of 
the circumstances under which the veteran may be deemed to 
have been "entitled to receive" VA compensation benefits at 
the total disability level prior to his death, even though he 
did not actually receive these benefits, as defined under the 
current version of 38 C.F.R. § 3.22, such as the result of 
the withholding of compensation to offset indebtedness, the 
receipt of military or retirement pay, or payment of 
compensation to dependents.

It is noted that in 1998, the appellant did allege that an 
August 1980 rating decision to the deny the veteran a total 
rating based on individual unemployability due to service-
connected disabilities that had been made by the RO contained 
clear and unmistakable error (CUE) because VA hospital 
reports were not on file.  It is further noted, however, that 
the 1998 allegations of CUE were initially adjudicated and 
denied by the RO in a November 1998 supplemental statement of 
the case.  The appellant was provided notice of the decision 
and of the requirement that she file a timely notice of 
disagreement in order to preserve her rights of an appeal of 
that decision.  In January 1999, the appellant filed for an 
extension of time to file such an appeal, which was granted, 
but she did not thereafter file a notice of disagreement with 
that CUE decision, nor did she thereafter advance any other 
allegations that total disability compensation would have 
been awarded but for CUE in a prior, final VA rating 
decision, in accordance with 38 C.F.R. § 3.22 (b)(3). 

Notwithstanding, particularly with respect to the appellant's 
November 1998 allegations of CUE in a 1980 RO decision to 
deny a total rating, the Board emphasizes that CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See 38 C.F.R. § 3.105a; Baldwin 
v. West 13 Vet. App. 1, 5 (1999).  See also Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  The pleading 
requirements for raising a claim for CUE, include some degree 
of specificity as to what the alleged error is, and unless 
such error is obviously CUE on its face, an explanation as to 
why the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
("...simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE."); Damrel v. Brown, 6 Vet. App. 242 (1994) (alleged 
errors involving improperly weighed and evaluated evidence, 
did not rise to level of claim for CUE in context of 
claimant's attempt to establish entitlement to DIC benefits 
under section 1318).  

With respect to the appellant's specific allegations that the 
August 1980 decision had been CUE because certain VA hospital 
reports were not on file, it is noted that the August 1980 
decision had been properly based upon the available evidence 
of record at the time and the laws and regulations then in 
effect.  The Court has emphasized in such situations that a 
correct but incomplete record resulting from VA's breach of 
the duty to assist can not be the basis of CUE.  Caffrey v. 
Brown, Vet. App. 377, 383 (1994).  Thus, the appellant's 
allegations of CUE must be deemed unwarranted and unviable in 
that they have no basis in fact or law.  

Also relevant to the disposition of the claim on appeal is 
that there is no indication, or allegation, as to the 
existence of new and material evidence that would warrant 
reopening any previously denied claims.  See NOVA II, 314 
F.3d at 1380 (involving continued stay for claims for DIC 
benefits based upon allegation of receipt of new and material 
evidence).

Under Sabonis v. Brown, 6 Vet. App. 426 (1994), in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit.  The present case involves such circumstances as 
outlined above -- the legal requirements for entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met, and hence, there is no basis upon which the claim on 
appeal can be granted.



DIC Benefits under 38 U.S.C.A. § 1151 analysis

With respect to the appellant's claim for benefits under 
38 U.S.C.A. § 1151, the Board pointed out in the 2003 remand, 
that the RO had erroneously applied the wrong version of 
38 U.S.C.A. § 1151 in its prior decisions.  It was noted that 
because the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151 was filed by her prior to October 1, 1997, 
that claim was not subject to more recent [and more 
restrictive] amendments to that law, and that the only issue 
before VA was whether the veteran's death was the result of 
VA treatment, without regard to fault or whether the 
resulting disability was reasonably foreseeable.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the appellant filed her claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran's death 
was the result of VA treatment. 

In statements submitted to VA, the appellant has contended 
that the veteran's death due to a fatal heart disorder may 
have been caused or hastened by a Persantine/thallium stress 
test administered by VA on April 9, 1992.  The issue in the 
current appeal is whether the veteran's death was the result 
of VA medical and/or surgical treatment.

As noted above, the veteran's death certificate listed 
cardio-respiratory arrest due to or as a consequence of acute 
myocardial infarction due to or as a consequence of coronary 
artery disease, and diabetes mellitus, as the immediate and 
contributory causes of the veteran's death.  The approximate 
interval between the veteran's death and the onset of 
coronary artery disease was noted to have been "years."  It 
is significant to note that the veteran died in August 1992 
at a private hospital, South Naussau Communities Hospital, 
and not at a VA Medical Center.  The veteran's death was 
almost 4 months following the VA stress tests referenced by 
the appellant.  

The veteran's voluminous VA and private medical records are 
entirely negative for any finding or opinion that VA surgical 
or medical treatment, including the referenced April 1992 
stress test, in any way contributed to his death or hastened 
his death.  Despite having had an opportunity over a period 
of years to attempt to obtain and submit a medical opinion in 
support of her claim, the appellant has not done so.  She has 
implicitly stated her personal belief that VA treatment 
months before his death should have been better than it was 
and could have prevented the veteran's death.  However, as a 
layperson, the appellant is not qualified to offer an opinion 
on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Her statements 
and testimony in that regard thus have no probative value.  

The issue of whether an individual's death was related to 
medical or surgical treatment is a medical issue on which the 
only evidence with probative value is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2005).  In the instant 
case, there is absolutely no competent medical evidence 
whatsoever that the veteran's death resulted from VA 
treatment.  As indicated above, the veteran was not at a VA 
Medical Center at the time of his death.  For these reasons, 
the Board must conclude that the preponderance of the 
evidence is against the claim under 38 U.S.C.A. § 1151 for 
compensation for the veteran's death and the claim must be 
denied.  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002) and 38 C.F.R. § 3.22 (2005) is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
(West 1991) is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


